Title: 1774. June 25th. Saturday.
From: Adams, John
To: 


       Since the Court adjourned without Day this afternoon I have taken a long Walk, through the Neck as they call it, a fine Tract of Land in a general Field—Corn, Rye, Grass interspersed in great Perfection this fine season.
       I wander alone, and ponder.—I muse, I mope, I ruminate.—I am often In Reveries and Brown Studies.—The Objects before me, are too grand, and multifarious for my Comprehension.—We have not Men, fit for the Times. We are deficient in Genius, in Education, in Travel, in Fortune—in every Thing. I feel unutterable Anxiety.—God grant us Wisdom, and Fortitude!
       Should the Opposition be suppressed, should this Country submit, what Infamy and Ruin! God forbid. Death in any Form is less terrible.
      